Citation Nr: 0705034	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-35 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependant's Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to April 1946 
and August 1950 to October 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the veteran's 
cause of death (Non-Hodgkin's lymphoma).  She contends that 
the veteran was exposed to radiation while he was a pilot for 
the Air Force, stationed in Guam, and that the radiation 
caused his death.  At the July 2005 RO hearing, the appellant 
testified that the veteran told her about hosing down his 
plane and clothes after missions due to radiation exposure.  
An Air Force colleague of the veteran's, who was stationed in 
Guam with him, also submitted a statement.  The colleague 
reported that the veteran flew between Anewoke (Eniwetok) 
Island, Johnston Island and Midway Island, and that he had to 
wear a dosimeter on flights to check for levels of radiation.  
He also reported that they had to scout for fallout clouds 
and carry detonating devices for nuclear weapons out of 
Donaldson Air Force Base, Greenville, South Carolina.  

The veteran's service personnel records report he was 
stationed in Guam from June 1952 to June 1955.  Although the 
RO contacted the National Personnel Records Center for 
verification of the veteran's exposure to radiation, further 
development is needed.  The US Air Force Center for Radiation 
Dosimetry should be contacted to request any occupational 
radiation exposure records for the veteran.  The Air Force 
should also be requested to verify the veteran's 
participation in Operation Ivy or any other radiation-
exposing activity.  The Defense Threat Reduction Agency 
(DTRA) should be contacted to determine if the veteran 
participated in direct support of nuclear tests as a member 
of the 54th Strategic Reconnaissance Wing during Operations 
IVY, CASTLE, and TEAPOT.  Finally, the RO should contact the 
Joint Services Records Research Center (JSRRC) for records of 
travel to Vietnam between 1963 and 1967 with the 54th Troop 
Carrier Squadron (TCS), 14th TCS, 63rd Troop Carrier Wing, or 
15th TCS, redesignated 15th Military Airlift Squadron.  Point 
out that the veteran was awarded the Vietnam Service Medal.

Because the DEA eligibility issue is inextricably intertwined 
with the service connection claim, that issue is held in 
abeyance pending completion of the development discussed 
below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Develop for radiation risk activities 
and Vietnam service through the JSRRC, US 
Air Force Center for Radiation Dosimetry, 
and DTRA as set out above.

2.  Following any additional development 
deemed appropriate, the claims should 
again be reviewed.  If any of the 
benefits sought are not granted, the RO 
should issue a supplemental statement of 
the case and allow the appellant an 
appropriate opportunity to respond.  
Thereafter, the claims should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


